Citation Nr: 0310473	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased rating in excess of 30 
percent for service-connected post-traumatic stress 
disorder (PTSD) prior to August 25, 1999, on appeal from 
the initial grant of service connection.  

2.	Entitlement to an effective date earlier than November 
25, 1997, for an allowance of service connection for 
PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active duty from June 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from ratings decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In a September 1998 rating decision, the RO granted service 
connection for PTSD and evaluated it as noncompensable, 
effective from November 25, 1997.  The veteran appealed the 
RO's decision to the Board concerning the assignment of the 
noncompensable evaluation.  In a rating decision dated in 
June 2000, the RO assigned a 30 percent rating for PTSD from 
November 25, 1997, to August 24, 1999, and a 50 percent 
disability evaluation for PTSD from August 25, 1999.  In 
November 2001, the RO increased the disability evaluation for 
PTSD to 100 percent, effective August 25, 1999.  

Because the veteran has disagreed with the initial ratings 
assigned for PTSD, the Board has recharacterized the issue as 
involving the propriety of the initial evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As 
noted above, the RO increased the rating for PTSD to 30 
percent effective November 25, 1997.  Inasmuch as the veteran 
is presumed to seek the maximum available benefit for a 
disability, and a higher evaluation is available PTSD for the 
period prior to November 25, 1997, his claim for a higher 
evaluation remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the veteran has been awarded the 
maximum benefit of 100 percent evaluation for PTSD, effective 
August 25, 1999, the appeal with respect to that time period 
following the award is moot.  




REMAND

During the pendancy of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

In April 2003, the Board conducted additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2).  Specifically, 
the veteran was requested to provide the dates of treatment 
at the Gadsden CSP office, and he was given 30 days to 
respond.  However, the development has not been accomplished.  
The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs invalidated, in 
part, the Board's ability to cure VCAA deficiencies.  
Disabled Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7304, 7305-7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following:

1.	The RO should contact the veteran and 
ask him to provide the dates of 
treatment at the Gadsden CSP office 
and provide a full mailing address.  
After securing the necessary release, 
the RO should obtain these records.

2.	Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) are fully complied 
with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  

3.	Then, the RO should readjudicate the 
claim of entitlement to a disability 
rating in excess of 30 percent for 
service-connected PTSD prior to August 
25, 1999, on appeal from an initial 
grant of service connection and 
entitlement to an effective date 
earlier than November 25, 1997, for an 
allowance of service connection for 
PTSD.  If the claims remain denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


